Interim Decision #1275

ItiATTER of MOCARTECK

In DEPORTATION Proceedings
A-6541021

Decided by Board March 09,1963
A native Or

Canada, who is ineligible to obtain a nonquota immigrant visa beectuoe

of his prior criminal convictions, comes within the proviso of section 244(f) (3)
of the Immigration lind Nationality Act, as amended, and is, therefore, eligible
for suspension of deportation under section 244(a) (1) of the Act, as amended,
having satisfied an the statutory requirements for such relief.
CHARGES :

Order: Act of 1952—Section 241(a) (1) [8 U.S.C. 1251(a) (1)] —Excludable
at entry, previously deported.

Lodged: Act of 1952—Section 241(a) (1) [8 U.S.C. 1251(a) (1) ]—Excludable
at entry, crime prior to entry.

The case comes forward pursuant to certification of the decision of
the special inquiry officer dated January 31, 1968 denying the motion
of the District Director dated December 21, 1962 to reconsider the
order of the special inquiry officer dated December 14, 1962 granting
suspension of deportation under section 244 (a) (1) of the Immigration
and Nationality Act as amended.
The record relates to a native and citizen of Canada, 45 years old,
male, married, who first entered the United States as a child in 1924.
He was deported in 1936 after the commission of several crimes. He
returned illegally in 1937, and was deported again on July 8, 1948.
He has never applied for nor received permission to return to the
United States. The respondent last entered the United States at
Niagara Falls, New York on January 12, 1952. He is deportable as
charged in the order to show cause.
The respondent was convicted on December 22, 1933 in the City
Court, Buffalo, New York of the offense of petty larceny. He was
similarly convicted in February 1936. Larceny is a crime involving
moral turpitude. The respondent is subject to deportation on the
lodged charge also.
The respondent has applied for suspension of deportation under section 244(a) (1) of the Immigration and Nationality Act, as amended.
227

Interim Decision #1275
He began living with the woman who is now his wife in 1942 and did
not legalize their marital status until they married each other on July
4, 1953. His wife is a legal resident alien. They have three children,
all native-born citizens of the United States, who are 8, 16, and 19 years
of age, all of whom reside at home with their parents. The oldest
child is now employed and the respondent's wife and other two children
are not employed.
As has been pointed out by the special inquiry officer, the respondent
meets all the requirements of section 244(a) (1) of the Immigration
and Nationality Act, as amended, including extreme hardship to
his legal resident -wife and at least two of the United States citizen
children in the event he were deported; good moral character; no connection with subversive groups; registration under the Selective
Training and Service Act during World War II; and adequate length
of residence.
The motion to reconsider dated December 21, 1962 was based upon
the amendment to section 244 of the Immigration and Nationality Act
by the Act of October 21, 1962, and incorporated a reference to Board
of Immigration Appeals decision, file A-15685290 (November 5, 1962) .
In the latter case, Matter of Vara-Rodriguez, Int. Dec. No. 1254, we
held that an alien who entered the United States as a crewman is not
statutorily ineligible for voluntary departure under section 211 (f) of
the Immigration and Nationality Act as amended by the Act of
October 21, 1962. This case has no application to the situation before
us.
Section. 244(1) (3) of the Immigration and Nationality A et. as
amended by the Act of October 24, 1962 provides as follows:
(f) No provision of this section shall be applicable to an alien who * * *
of any ennntry cant:1=M to the United States * * * provided
that the Attorney General may in his discretion agree to the granting of suspension of deportation to an alien specified in clause (3) of this subsection if
such alien establishes to the satisfaction of the Attorney General he is ineligible
to obtain a nonquota immigrant visa.

(a) is a native

As pointed out by the special inquiry officer in denying the motion
to reconsider, this language is essentially the same language as contained in section 244(b) of the Immigration and Nationality Act (8
U.S.C. 1254 (b) ) prior to its amendment on October 24, 1962, the
language therein reading as follows :
* * * the provisions of this subsection shall not be applicable to any alien
who is a native of any country contiguous to the TJnited States or any adjacent
island, unless he establishes to the satisfaction of the Attorney General that
he is ineligible to obtain a nonquota immigrant visa.

Thus it can be seen that the amendatory act differed in nowise from
its predecessor. In Conference Report No. 2552, Statement of the
228

Interim Decision #1275
Managers on the part of the House, as appended to No. 18 II.S. Code
Congressional and Administrative News (87th Cong., 2d Sass.) , p. 5489,
the only reference to the amended language is a statement that it
specifically excludes the granting of relief to (1) alien crewmen, (2)
persons who entered the United States under educational exchange
programs, and (3) natives of countries continguous to the United
States or islands adjacent to the United States with certain specified
exceptions. In commenting on the prior law regarding suspension of
deportation section 19 (c) of the Act of February 5, 1917, as amended,
the existing law of suspension of deportation was criticized on the
ground that it did not appear that the law is prompted by any necessity to give relief to aliens who were nationals of territory adjacent

to the United States; and that alien parents and many alien children
entered the United States illegally from territories contiguous to the
United States, and suspension of deportation was granted the parents
if serious economic detriment would result to the citizen child if the
parents were deported, that the cases of alien children were held in
abeyance pending determination of the parents' applications for
suspension of deportation and that if the parents finally received suspension of deportation and thus became legally resident aliens, application is then made in behalf of the minor alien children? The law
as finally enacted prohibited the grant of suspension of deportation to
natives and citizens of continguous territory unless they were able to
establish that they were ineligible to obtain nonquota immigrant visas.
The respondent, who is a native and citizen of Canada, is ineligible
to receive a nonquota visa because of the commission of the crimes
which form the basis for the lodged charge of inadmissibility. Although the respondent might be able to obtain the issuance of a visa
with the grant of a waiver of the grounds of inadmissibility pursuant
to section 5 of the Act of September 11, 1957 (now section 212(g) of
the Immigration and Nationality Act as amended by section 14 of the
Act of September 26, 1961), it might not be easily accomplished; and
he would be compelled to wait outside the United States, away from
his family, who would be forced to seek public relief in his absence.
While the legislative history is silent except as otherwise indicated
on the point of granting suspension of deportation to natives of
countries contiguous to the United States, the plain language of both
sections 244(b) and 244(f) (3) of the Act as amended by the Act of
October 24, 1962, is that the benefits of section 244(a) (1) may not be
granted to an alien of contiguous territory unless he establishes that
he is ineligible to obtain a nonquota immigrant visa. The alien in. the
.

Senate Report No. 1515, Report of the -Committee on the Judiciary pursuant
to Senate Resolution 137 (81st Cong., 2d Sess.), pp. 800.601.

229

Interim Decision #1275
instant case, who is a native of Canada, falls squarely within this
proviso. Our attention has been called to no case in which suspension
of deportation has been denied to such an alien and our recollection is
to the contrary. The case relied upon in the motion to reconsider and
referred to by the trial attorney has been shown to be not applicable.
It is concluded that this alien, a native of Canada, who satisfies all
the statutory grounds for eligibility for suspension of deportation,
and who is ineligible to obtain a nonquota immigrant visa because of
his prior convictions of crimes, is eligible for suspension of deportation. The order of the special inquiry officer dated December 14, 1962
will be approved.
ORDER: It is ordered that the order of the special inquiry officer
dated December 14, 1962, ordering that the deportation of the respondent be suspended under the provisions of section 244(a) (1) of

the Immigration and Nationality Act, as amended, be and the same is
hereby approved.

230

